United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2668
                                  ___________

Esperanza Cardona-Arana; Oldin          *
Edilsa Garcia-Cardona; Azucely Noemi *
Garcia-Cardona,                         *
                                        *
             Petitioners,               *
                                        * Petition for Review of an
       v.                               * Order of the
                                        * Board of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                            Submitted: February 28, 2012
                               Filed: March 1, 2012
                                ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Guatemalan citizens Esperanza Cardona-Arana and her daughters Oldin Edilsa
Garcia-Cardona and Azucely Noemi Garcia-Cardona petition for review of an order
of the Board of Immigration Appeals (BIA), which affirmed an immigration judge’s
denial of their application for asylum.1 We conclude that substantial evidence


      1
       Petitioners also requested withholding of removal, but no longer pursue that
request. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004)
(appellant waives claim that is not meaningfully raised in opening brief).
supports the BIA’s determinations that petitioners had not sufficiently established past
persecution or a well-founded fear of future persecution. See Malonga v. Holder, 621
F.3d 757, 766 (8th Cir. 2010) (threats that are non-specific or lacking in immediacy
do not support finding of persecution; harm arising from general conditions such as
civil war or mob violence will not ordinarily support claim of persecution); Cubillos
v. Holder, 565 F.3d 1054, 1057-58 (8th Cir. 2009) (threats in form of two anonymous
phone calls and two anonymous letters over 4-year period, without more and in
absence of evidence of who was responsible and their motives, were not sufficiently
severe to constitute past persecution or to be objectively reasonable grounds for
well-founded fear of future persecution); Khrystotodorov v. Mukasey, 551 F.3d 775,
781 (8th Cir. 2008) (denial of asylum is reviewed for substantial evidence). In
addition, we conclude that it is unnecessary to review the remaining issues raised by
petitioners.

      Accordingly, we deny the petition. See 8th Cir. R. 47B.




                                          -2-